Exhibit 10.1

 

AMENDED AND RESTATED

CHRISTOPHER & BANKS CORPORATION

2006 EQUITY INCENTIVE PLAN

FOR NON-EMPLOYEE DIRECTORS

 

SECTION 1.

DEFINITIONS

 

                As used herein, the following terms shall have the meanings
indicated below:

 

(a)           “Administrator” shall mean the Board of Directors of the Company,
or one or more Committees appointed by the Board, as the case may be.

 

(b)           “Affiliate(s)” shall mean a Parent or Subsidiary of the Company.

 

(c)           “Award” shall mean any grant of an Option, Restricted Stock Award,
Restricted Stock Unit Award, Stock Appreciation Right or Performance Award.

 

(d)           “Change in Control” shall mean:

 

                (i)            the occurrence of an acquisition by an
individual, entity or group (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended) of a percentage of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (but excluding (1) any acquisition directly from the Company (other
than an acquisition by virtue of the exercise of a conversion privilege of a
security that was not acquired directly from the Company), (2) any acquisition
by the Company or an Affiliate and (3) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliate)
(an “Acquisition”) that is thirty percent (30%) or more of the Company’s then
outstanding voting securities;

 

                (ii)           at any time during a period of two
(2) consecutive years or less, individuals who at the beginning of such period
constitute the Board (and any new directors whose election to the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was so approved) cease for any reason (except for death, disability or
voluntary retirement) to constitute a majority thereof;

 

                (iii)          the consummation of a merger, consolidation,
reorganization or similar corporate transaction, whether or not the Company is
the surviving company in such transaction, other than a merger, consolidation,
or reorganization that would result in the Persons who are beneficial owners of
the Company’s voting securities outstanding immediately prior thereto continuing
to beneficially own, directly or indirectly, in substantially the same
proportions, at least fifty percent (50%) of the combined voting power of the
Company’s voting securities (or the voting securities of the surviving entity)
outstanding immediately after such merger, consolidation or reorganization;

 

                (iv)          the sale or other disposition of all or
substantially all of the assets of the Company;

 

                (v)           the approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company; or

 

1

--------------------------------------------------------------------------------


 

                (vii)         the occurrence of any transaction or event, or
series of transactions or events, designated by the Board in a duly adopted
resolution as representing a change in the effective control of the business and
affairs of the Company, effective as of the date specified in any such
resolution.

 

(e)           “Committee” shall mean a Committee of two or more directors who
shall be appointed by and serve at the pleasure of the Board.  To the extent
necessary for compliance with Rule 16b-3, or any successor provision, each of
the members of the Committee shall be a “non-employee director.”  Solely for
purposes of this Section 1(d), “non-employee director” shall have the same
meaning as set forth in Rule 16b-3, or any successor provision, as then in
effect, of the General Rules and Regulations under the Securities Exchange Act
of 1934, as amended.

 

(f)            The “Company” shall mean Christopher & Banks Corporation, a
Delaware corporation.

 

(g)           “Fair Market Value” as of any date shall mean (i) if such stock is
listed on the New York Stock Exchange, any other established stock exchange, the
Nasdaq National Market or Nasdaq SmallCap Market, the price of such stock at the
close of the regular trading session of such market or exchange on such date, as
reported by The Wall Street Journal or a comparable reporting service, or, if no
sale of such stock shall have occurred on such date, on the next preceding date
on which there was a sale of stock; (ii) if such stock is not so listed on the
New York Stock Exchange, any other established stock exchange, the Nasdaq
National Market or Nasdaq SmallCap Market, the average of the closing “bid” and
“asked” prices quoted by the OTC Bulletin Board, the National Quotation Bureau,
or any comparable reporting service on such date or, if there are no quoted
“bid” and “asked” prices on such date, on the next preceding date for which
there are such quotes; or (iii) if such stock is not publicly traded as of such
date, the per share value as determined by the Board, or the Committee, in its
sole discretion by applying principles of valuation with respect to the
Company’s Common Stock.

 

                (h)           The “Internal Revenue Code” or “Code” is the
Internal Revenue Code of 1986, as amended from time to time.

 

                (i)            “Option” means a nonqualified stock option
granted pursuant to the Plan.

 

                (j)            “Parent” shall mean any corporation which owns,
directly or indirectly in an unbroken chain, fifty percent (50%) or more of the
total voting power of the Company’s outstanding stock.

 

                (k)           The “Participant” means (i) a non-employee
director of the Company or any Affiliate to whom a nonqualified stock option has
been granted pursuant to Section 9; (ii) a non-employee director of the Company
or any Affiliate to whom a Restricted Stock Award or Restricted Stock Unit Award
has been granted pursuant to Section 10; (iii) a non-employee director of the
Company or any Affiliate to whom a Performance Award has been granted pursuant
to Section 11; or (iv) a non-employee director of the Company or any Affiliate
to whom a Stock Appreciation Right has been granted pursuant to Section 12.

 

                (l)            “Performance Award” shall mean any Performance
Shares or Performance Units granted pursuant to Section 11 hereof.

 

                (m)          “Performance Objective(s)” shall mean one or more
performance objectives established by the Administrator, in its sole discretion,
for Awards granted under this Plan.  Performance Objectives may include, but
shall not be limited to, any one, or a combination of, (i) revenue, (ii) net
income, (iii) earnings per share, (iv) return on equity, (v) return on assets,
(vi) increase in revenue, (vii) increase in share price or earnings,
(viii) return on investment, or (ix) increase in market share, in all cases
including, if selected by the Administrator, threshold, target and maximum
levels.

 

                (n)           “Performance Period” shall mean the period,
established at the time any Performance Award is granted or at any time
thereafter, during which any Performance Objectives specified by the
Administrator with respect to such Performance Award are to be measured.

 

                (o)           “Performance Share” shall mean any grant pursuant
to Section 11 hereof of an Award, which value, if any, shall be paid to a
Participant by delivery of shares of Common Stock of the Company upon

 

2

--------------------------------------------------------------------------------


 

achievement of such Performance Objectives during the Performance Period as the
Administrator shall establish at the time of such grant or thereafter.

 

                (p)           “Performance Unit” shall mean any grant pursuant
to Section 11 hereof of an Award, which value, if any, shall be paid to a
Participant by delivery of cash upon achievement of such Performance Objectives
during the Performance Period as the Administrator shall establish at the time
of such grant or thereafter.

 

                (q)           The “Plan” means the Amended and Restated
Christopher & Banks Corporation 2006 Equity Incentive Plan For Non-Employee
Directors, as amended hereafter from time to time, including the form of
Agreements as they may be modified by the Administrator from time to time.

 

                (r)            “Restricted Stock Award” or “Restricted Stock
Unit Award” shall mean any grant of restricted shares of Stock of the Company or
the grant of any restricted stock units pursuant to Section 10 hereof.

 

                (s)           “Stock,” “Option Stock” or “Common Stock” shall
mean Common Stock of the Company (subject to adjustment as described in
Section 13) reserved for Options and Awards pursuant to this Plan.

 

                (t)            “Stock Appreciation Right” shall mean a grant
pursuant to Section 12 hereof.

 

                (u)           A “Subsidiary” shall mean any corporation of which
fifty percent (50%) or more of the total voting power of the Company’s
outstanding Stock is owned, directly or indirectly in an unbroken chain, by the
Company.

 

SECTION 2.

PURPOSE

 

                The purpose of the Plan is to promote the success of the Company
and its Affiliates by facilitating the engagement and retention of competent
directors and by furnishing incentive to directors upon whose efforts the
success of the Company and its Affiliates will depend to a large degree.

 

                It is the intention of the Company to carry out the Plan through
the granting of “nonqualified stock options” pursuant to Section 9 of this Plan;
through the granting of Restricted Stock Awards and Restricted Stock Unit Awards
pursuant to Section 10 of this Plan; through the granting of Performance Awards
pursuant to Section 11 of this Plan; and through the granting of Stock
Appreciation Rights pursuant to Section 12 of this Plan.  Adoption of this Plan
shall be and is expressly subject to the condition of approval by the
shareholders of the Company within twelve (12) months before or after the
adoption of the Plan by the Board of Directors.  Any Awards granted prior to the
date this Plan is approved by the shareholders of the Company shall be expressly
subject to receipt of such approval.

 

SECTION 3.

EFFECTIVE DATE OF PLAN

 

                The Plan shall be effective following its adoption by the Board
of Directors, and its approval by the stockholders of the Company on the date of
the 2008 Annual Meeting of Stockholders, as required in Section 2.

 

SECTION 4.

ADMINISTRATION

 

                The Plan shall be administered by the Board of Directors of the
Company (hereinafter referred to as the “Board”) or by a Committee which may be
appointed by the Board from time to time to administer the Plan (hereinafter
collectively referred to as the “Administrator”).  Except as otherwise provided
herein, the Administrator shall have all of the powers vested in it under the
provisions of the Plan, including but not limited to exclusive authority to
determine, in its sole discretion, whether an Award shall be granted; the
individuals to whom, and the

 

3

--------------------------------------------------------------------------------


 

time or times at which, Awards shall be granted; the number of shares subject to
each Award; the option price; and the performance criteria, if any, and any
other terms and conditions of each Award.  The Administrator shall have full
power and authority to administer and interpret the Plan, to make and amend
rules, regulations and guidelines for administering the Plan, to prescribe the
form and conditions of the respective agreements evidencing each Award (which
may vary from Participant to Participant), and to make all other determinations
necessary or advisable for the administration of the Plan.  The Administrator’s
interpretation of the Plan, and all actions taken and determinations made by the
Administrator pursuant to the power vested in it hereunder, shall be conclusive
and binding on all parties concerned.

 

                No member of the Board or the Committee shall be liable for any
action taken or determination made in good faith in connection with the
administration of the Plan.  In the event the Board appoints a Committee as
provided hereunder, any action of the Committee with respect to the
administration of the Plan shall be taken pursuant to a majority vote of the
Committee members or pursuant to the written resolution of all Committee
members.

 

SECTION 5.

PARTICIPANTS

 

                The Administrator shall from time to time, at its discretion and
without approval of the shareholders, designate those non-employee directors of
the Company or of any Affiliate to whom Awards shall be granted under this
Plan.  The Administrator may grant additional Awards, including incentive stock
options, under this Plan to some or all Participants then holding Awards, or may
grant Awards solely or partially to new Participants. In designating
Participants, the Administrator shall also determine the number of shares to be
optioned or awarded to each such Participant and the performance criteria
applicable to each Performance Award. The Administrator may from time to time
designate individuals as being ineligible to participate in the Plan.

 

SECTION 6.

STOCK

 

                The Stock to be optioned under this Plan shall consist of
authorized but unissued shares of Common Stock.  Six Hundred Twenty-Five
Thousand (625,000) shares of Common Stock shall be reserved and available for
Awards under the Plan; provided, however, that the total number of shares of
Common Stock reserved for Awards under this Plan shall be subject to adjustment
as provided in Section 13 of the Plan.  The following shares of Stock shall
continue to be reserved and available for Awards granted pursuant to the Plan:
(i) any outstanding Award that expires for any reason, (ii) any portion of an
outstanding Option or Stock Appreciation Right that is terminated prior to
exercise, (iii) any portion of an Award that is terminated prior to the lapsing
of the risks of forfeiture on such Award, (iv) shares of Stock used to pay the
exercise price under any Award, whether such shares are withheld by the Company
upon exercise of the Award or are tendered by the Participant from previously
owned shares; and (v) shares of Stock covered by an Award to the extent the
Award is settled in cash.

 

SECTION 7.

DURATION OF PLAN

 

                Awards may be granted pursuant to the Plan from time to time
until May 25, 2016, which is the tenth anniversary of the Plan’s adoption by the
Board of Directors.

 

SECTION 8.

PAYMENT

 

                Participants may pay for shares upon exercise of Options or
Stock Appreciation Rights granted pursuant to this Plan with cash, personal
check, certified check or, if approved by the Administrator in its sole
discretion, previously-owned shares of the Company’s Common Stock, or any
combination thereof.  Any stock so tendered as

 

4

--------------------------------------------------------------------------------


 

part of such payment shall be valued at such stock’s then Fair Market Value, or
such other form of payment as may be authorized by the Administrator.  The
Administrator may, in its sole discretion, limit the forms of payment available
to the Participant and may exercise such discretion any time prior to the
termination of the Option or Stock Appreciation Right granted to the Participant
or upon any exercise of the Option or Stock Appreciation Right by the
Participant.  “Previously-owned shares” means shares of the Company’s Common
Stock which the Participant has owned for at least six (6) months prior to the
exercise of the Option, or for such other period of time as may be required by
generally accepted accounting principles.

 

                With respect to payment in the form of Common Stock of the
Company, the Administrator may require advance approval or adopt such rules as
it deems necessary to assure compliance with Rule 16b-3, or any successor
provision, as then in effect, of the General Rules and Regulations under the
Securities Exchange Act of 1934, if applicable.

 

SECTION 9.

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS

 

                Each nonqualified stock option granted pursuant to this
Section 9 shall be evidenced by a written nonqualified stock option agreement
(the “Option Agreement”).  The Option Agreement shall be in such form as may be
approved from time to time by the Administrator and may vary from Participant to
Participant; provided, however, that each Participant and each Option Agreement
shall comply with and be subject to the following terms and conditions:

 

                (a)           Number of Shares and Option Price.  The Option
Agreement shall state the total number of shares covered by the nonqualified
stock option.  The option price per share shall be one hundred percent (100%) of
the per share Fair Market Value of the Common Stock on the date the
Administrator grants the Option.

 

                (b)           Term and Exercisability of Nonqualified Stock
Option.  The term during which any nonqualified stock option granted under the
Plan may be exercised shall be established in each case by the Administrator. 
The Option Agreement shall state when the nonqualified stock option becomes
exercisable and shall also state the maximum term during which the Option may be
exercised.  If the Stock Option is not exercisable immediately, the
Administrator may accelerate the exercisability of any Stock Option granted
hereunder in the event of the death or disability of the Participant or provide
for such acceleration in the Option Agreement.

 

                (c)           Transferability.  The Administrator may, in its
sole discretion, permit the Participant to transfer any or all nonqualified
stock options to any member of the Participant’s “immediate family” as such term
is defined in Rule 16a-1(e) promulgated under the Securities Exchange Act of
1934, or any successor provision, or to one or more trusts whose beneficiaries
are members of such Participant’s “immediate family” or partnerships in which
such family members are the only partners; provided, however, that the
Participant cannot receive any consideration for the transfer and such
transferred nonqualified stock option shall continue to be subject to the same
terms and conditions as were applicable to such nonqualified stock option
immediately prior to its transfer.

 

                (d)           No Rights as Shareholder.  A Participant (or the
Participant’s successor or successors) shall have no rights as a shareholder
with respect to any shares covered by a nonqualified stock option until the date
of the issuance of a stock certificate evidencing such shares.  No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property), distributions or other rights for which the
record date is prior to the date such stock certificate is actually issued
(except as otherwise provided in Section 13 of the Plan).

 

                (e)           Repricing Prohibited.  Subject to the
anti-dilution adjustment provisions contained in Section 13 hereof, without the
prior approval of the Company’s shareholders, evidenced by a majority of votes
cast, the Administrator shall not cause the cancellation, substitution or
amendment of a Stock Option that would have the effect of reducing the exercise
price of such a Stock Option previously granted under the Plan, or otherwise
approve any modification to such a Stock Option that would be treated as a
“repricing” under the then applicable rules, regulations or listing requirements
adopted by the New York Stock Exchange.

 

5

--------------------------------------------------------------------------------


 

                (f)            Other Provisions.  The Option Agreement
authorized under this Section 9 shall contain such other provisions as the
Administrator shall deem advisable.

 

SECTION 10.

RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

 

                Each Restricted Stock Award or Restricted Stock Unit Award
granted pursuant to the Plan shall be evidenced by a written restricted stock or
restricted stock unit agreement (the “Restricted Stock Agreement” or “Restricted
Stock Unit Agreement,” as the case may be).  The Restricted Stock Agreement or
Restricted Stock Unit Agreement shall be in such form as may be approved from
time to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Restricted Stock Agreement or
Restricted Stock Unit Agreement shall comply with and be subject to the
following terms and conditions:

 

(a)           Number of Shares.  The Restricted Stock Agreement or Restricted
Stock Unit Agreement shall state the total number of shares of Stock covered by
the Restricted Stock Award or Restricted Stock Unit Award.

 

(b)           Risks of Forfeiture.  The Restricted Stock Agreement or Restricted
Stock Unit Agreement shall set forth the risks of forfeiture, if any, including
risks of forfeiture based on Performance Objectives, which shall apply to the
shares of Stock covered by the Restricted Stock Award or Restricted Stock Unit
Award, and shall specify the manner in which such risks of forfeiture shall
lapse.  The Administrator may, in its sole discretion, modify the manner in
which such risks of forfeiture shall lapse but only with respect to those shares
of Stock which are restricted as of the effective date of the modification.  The
Administrator may accelerate the lapse of the risks of forfeiture in the event
of the death or disability of the Participant or provide for such acceleration
in the Restricted Stock Agreement or the Restricted Stock Unit Agreement.

 

(c)                                  Issuance of Shares; Rights as Shareholder.

 

                                (i)            With respect to a Restricted
Stock Award, the Company shall cause to be issued a stock certificate
representing such shares of Stock in the Participant’s name, and shall hold such
certificate as custodian for the Participant until the risks of forfeiture
applicable to the certificate have lapsed, at which time the Company shall
deliver the certificate to the Participant.  The Company shall place a legend on
such certificate describing the risks of forfeiture and other transfer
restrictions set forth in the Participant’s Restricted Stock Agreement and
providing for the cancellation of such certificate if the shares of Stock
subject to the Restricted Stock Award are forfeited.  Until the risks of
forfeiture have lapsed or the shares subject to such Restricted Stock Award have
been forfeited, the Participant shall be entitled to vote the shares of Stock
represented by such stock certificates and shall receive all dividends
attributable to such shares, but the Participant shall not have any other rights
as a shareholder with respect to such shares.

 

(ii)           With respect to a Restricted Stock Unit Award, as the risks of
forfeiture on the restricted stock units lapse, the Participant shall be
entitled to payment of the restricted stock units.  The Administrator may, in
its sole discretion, pay restricted stock units in cash, shares of Stock or any
combination thereof.  If payment is made in shares of Stock, the Administrator
shall cause to be issued one or more stock certificates in the Participant’s
name and shall deliver such certificates to the Participant in satisfaction of
such restricted stock units.  Until the risks of forfeiture on the restricted
stock units have lapsed, the Participant shall not be entitled to vote any
shares of stock which may be acquired through the restricted stock units, shall
not receive any dividends attributable to such shares, and shall not have any
other rights as a shareholder with respect to such shares.

 

(d)           Nontransferability.  No Restricted Stock Award or Restricted Stock
Unit Award shall be transferable, in whole or in part, by the Participant, other
than by will or by the laws of descent and distribution, prior to the date the
risks of forfeiture described in the Restricted Stock Agreement or Restricted
Stock Unit Agreement have lapsed.  If the Participant shall attempt any transfer
of any Restricted Stock Award or Restricted Stock Unit Award granted under the
Plan prior to such date, such transfer shall be void and the Restricted Stock
Award or Restricted Stock Unit Award shall terminate.

 

6

--------------------------------------------------------------------------------


 

                (e)           Other Provisions.  The Restricted Stock Agreement
or Restricted Stock Unit Agreement authorized under this Section 10 shall
contain such other provisions as the Administrator shall deem advisable.

 

SECTION 11.

PERFORMANCE AWARDS

 

                Each Performance Award granted pursuant to this Section 11 shall
be evidenced by a written performance award agreement (the “Performance Award
Agreement”).  The Performance Award Agreement shall be in such form as may be
approved from time to time by the Administrator and may vary from Participant to
Participant; provided, however, that each Participant and each Performance Award
Agreement shall comply with and be subject to the following terms and
conditions:

 

                (a)           Awards.  Performance Awards in the form of
Performance Units or Performance Shares may be granted to any Participant in the
Plan. Performance Units shall consist of monetary awards which may be earned or
become vested in whole or in part if the Company or the Participant achieves
certain Performance Objectives established by the Administrator over a specified
Performance Period.  Performance Shares shall consist of shares of Stock or
other Awards denominated in shares of Stock that may be earned or become vested
in whole or in part if the Company or the Participant achieves certain
Performance Objectives established by the Administrator over a specified
Performance Period.  The Administrator may accelerate the earning or vesting of
the shares or monetary award subject to a Performance Award in the event of the
death or disability of the Participant or provide for such acceleration in the
Performance Award Agreement.

 

                (b)           Performance Objectives, Performance Period and
Payment.  The Performance Award Agreement shall set forth:

 

                                (i)            the number of Performance Units
or Performance Shares subject to the Performance Award, and the dollar value of
each Performance Unit;

 

                                (ii)           one or more Performance
Objectives established by the Administrator;

 

                                (iii)          the Performance Period over which
Performance Units or Performance Shares may be earned or may become vested;

 

                                (iv)          the extent to which partial
achievement of the Performance Objectives may result in a payment or vesting of
the Performance Award, as determined by the Administrator; and

 

                                (v)           the date upon which payment of
Performance Units will be made or Performance Shares will be issued, as the case
may be, and the extent to which such payment or the receipt of such Performance
Shares may be deferred.

 

                (c)           Nontransferability.  No Performance Award shall be
transferable, in whole or in part, by the Participant, other than by will or by
the laws of descent and distribution.  If the Participant shall attempt any
transfer of any Performance Award granted under the Plan, such transfer shall be
void and the Performance Award shall terminate.

 

                (d)           No Rights as Shareholder.  A Participant (or the
Participant’s successor or successors) shall have no rights as a shareholder
with respect to any shares covered by a Performance Award until the date of the
issuance of a stock certificate evidencing such shares.  No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property), distributions or other rights for which the record date is
prior to the date such stock certificate is actually issued (except as otherwise
provided in Section 13 of the Plan).

 

                (e)           Other Provisions.  The Performance Award Agreement
authorized under this Section 11 shall contain such other provisions as the
Administrator shall deem advisable.

 

7

--------------------------------------------------------------------------------


 

SECTION 12.

STOCK APPRECIATION RIGHTS

 

                Each Stock Appreciation Right granted pursuant to this
Section 12 shall be evidenced by a written stock appreciation right agreement
(the “Stock Appreciation Right Agreement”).  The Stock Appreciation Right
Agreement shall be in such form as may be approved from time to time by the
Administrator and may vary from Participant to Participant; provided, however,
that each Participant and each Stock Appreciation Right Agreement shall comply
with and be subject to the following terms and conditions:

 

                (a)           Awards.  A Stock Appreciation Right shall entitle
the Participant to receive, upon exercise, cash, shares of Stock, or any
combination thereof, having a value equal to the excess of (i) the Fair Market
Value of a specified number of shares of Stock on the date of such exercise,
over (ii) a specified exercise price.  The specified exercise price shall not be
less than 100% of the Fair Market Value of such shares of Stock on the date of
grant of the Stock Appreciation Right.  A Stock Appreciation Right may be
granted independent of or in tandem with a previously or contemporaneously
granted Option.

 

                (b)           Term and Exercisability.  The term during which
any Stock Appreciation Right granted under the Plan may be exercised shall be
established in each case by the Administrator.  The Stock Appreciation Right
Agreement shall state when the Stock Appreciation Right becomes exercisable and
shall also state the maximum term during which such Stock Appreciation Right may
be exercised.  The manner of exercise of such Stock Appreciation Right shall be
specified in the Stock Appreciation Right Agreement.  If a Stock Appreciation
Right is granted in tandem with an Option, the Stock Appreciation Right
Agreement shall set forth the extent to which the exercise of all or a portion
of the Stock Appreciation Right shall cancel a corresponding portion of the
Option, and the extent to which the exercise of all or a portion of the Option
shall cancel a corresponding portion of the Stock Appreciation Right.  The
Administrator may accelerate the exercisability of any Stock Appreciation Right
granted hereunder in the event of the death or disability of the Participant or
provide for such acceleration in the Stock Appreciation Right Agreement.

 

                (c)           Nontransferability.  No Stock Appreciation Right
shall be transferable, in whole or in part, by the Participant, other than by
will or by the laws of descent and distribution.  If the Participant shall
attempt any transfer of any Stock Appreciation Right granted under the Plan,
such transfer shall be void and the Stock Appreciation Right shall terminate.

 

                (d)           No Rights as Shareholder.  A Participant (or the
Participant’s successor or successors) shall have no rights as a shareholder
with respect to any shares covered by a Stock Appreciation Right until the date
of the issuance of a stock certificate evidencing such shares.  No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property), distributions or other rights for which the
record date is prior to the date such stock certificate is actually issued
(except as otherwise provided in Section 13 of the Plan).

 

                (e)           Repricing Prohibited.  Subject to the
anti-dilution adjustment provisions contained in Section 13 hereof, without the
prior approval of the Company’s shareholders, evidenced by a majority of votes
cast, the Administrator shall not cause the cancellation, substitution or
amendment of a Stock Appreciation Right that would have the effect of reducing
the exercise price of such a Stock Appreciation Right previously granted under
the Plan, or otherwise approve any modification to such a Stock Appreciation
Right that would be treated as a “repricing” under the then applicable rules,
regulations or listing requirements adopted by the New York Stock Exchange.

 

                (f)            Other Provisions.  The Stock Appreciation Right
Agreement authorized under this Section 12 shall contain such other provisions
as the Administrator shall deem advisable, including but not limited to any
restrictions on the exercise of the Stock Appreciation Right which may be
necessary to comply with Rule 16b-3 of the Securities Exchange Act of 1934, as
amended.

 

8

--------------------------------------------------------------------------------


 

SECTION 13.

RECAPITALIZATION, SALE, MERGER, EXCHANGE

OR LIQUIDATION

 

                In the event of an increase or decrease in the number of shares
of Common Stock resulting from a stock dividend, stock split, reverse split,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company, the number of shares of Stock reserved under
Section 6 hereof, the number of shares of Stock covered by each outstanding
Award and Option and the price per share thereof shall be appropriately adjusted
to reflect such change.  Additional shares which may become covered by the Award
or Option pursuant to such adjustment shall be subject to the same restrictions
as are applicable to the shares with respect to which the adjustment relates.

 

                Unless otherwise provided in the agreement evidencing an Award,
in the event of a Change of Control, the Board may provide for one or more of
the following:

 

(a)           the equitable acceleration of the exercisability of any
outstanding Options or Stock Appreciation Rights, the vesting and payment of any
Performance Awards, or the lapsing of the risks of forfeiture on any Restricted
Stock Awards or Restricted Stock Unit Awards;

 

(b)           the complete termination of this Plan, the cancellation of
outstanding Options or Stock Appreciation Rights not exercised prior to a date
specified by the Board (which date shall give Participants a reasonable period
of time in which to exercise such Option or Stock Appreciation Right prior to
the effectiveness of such transaction), the cancellation of any Performance
Award and the cancellation of any Restricted Stock Awards or Restricted Stock
Unit Awards for which the risks of forfeiture have not lapsed;

 

(c)           that Participants holding outstanding Options and Stock
Appreciation Rights receive, with respect to each share of Stock subject to such
Option or Stock Appreciation Right, as of the effective date of any such
transaction, shares of Common Stock of the Company or shares of stock of any
corporation succeeding the Company by reason of such transaction with a value
equal to the excess of the Fair Market Value of the Stock subject to such Option
or Stock Appreciation Right on the date immediately preceding the effective date
of such transaction over the price per share of such Options or Stock
Appreciation Rights;

 

(d)           that Participants holding outstanding Restricted Stock Awards,
Restricted Stock Unit Awards and Performance Share Awards receive, with respect
to each share of Stock subject to such Awards, as of the effective date of any
such transaction, shares of Common Stock of the Company or shares of stock of
any corporation succeeding the Company by reason of such transaction with a
value equal to the Fair Market Value of the Stock subject to such Awards on the
date immediately preceding the effective date of such transaction;

 

(e)           the continuance of the Plan with respect to the exercise of
Options or Stock Appreciation Rights which were outstanding as of the date of
adoption by the Board of such plan for such transaction and the right to
exercise such Options and Stock Appreciation Rights as to an equivalent number
of shares of stock of the corporation succeeding the Company by reason of such
transaction; and

 

                (f)            the continuance of the Plan with respect to
Restricted Stock Awards or Restricted Stock Unit Awards for which the risks of
forfeiture have not lapsed as of the date of adoption by the Board of such plan
for such transaction and the right to receive an equivalent number of shares of
stock of the corporation succeeding the Company by reason of such transaction.

 

                (g)           the continuance of the Plan with respect to
Performance Awards and, to the extent applicable, the right to receive an
equivalent number of shares of stock of the corporation succeeding the Company
by reason for such transaction.

 

                The Board may condition any acceleration of exercisability or
other right to which Participant is not entitled upon any additional agreements
from Participant, including, without limitation, a Participant agreeing to
additional restrictive covenants (e.g., confidentiality, noncompetition,
non-solicitation, non-circumvention, etc.) and

 

9

--------------------------------------------------------------------------------


 

Participant agreeing to continue to perform services for the Company, a
successor or purchaser of all or any portion of the Company’s business or
related assets for substantially the same base salary for a period of up to six
months.

 

                The Board may restrict the rights of or the applicability of
this Section 13 to the extent necessary to comply with Section 16(b) of the
Securities Exchange Act of 1934, the Internal Revenue Code or any other
applicable law or regulation.  The grant of an Award pursuant to the Plan shall
not limit in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, exchange or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

 

SECTION 14.

INVESTMENT PURPOSE

 

                No shares of Stock shall be issued pursuant to the Plan unless
and until there has been compliance, in the opinion of Company’s counsel, with
all applicable legal requirements, including without limitation, those relating
to securities laws and stock exchange listing requirements.  As a condition to
the issuance of Stock to Participant, the Administrator may require Participant
to (a) represent that the shares of Stock are being acquired for investment and
not resale and to make such other representations as the Administrator shall
deem necessary or appropriate to qualify the issuance of the shares as exempt
from the Securities Act of 1933 and any other applicable securities laws, and
(b) represent that Participant shall not dispose of the shares of Stock in
violation of the Securities Act of 1933 or any other applicable securities laws.

 

                As a further condition to the grant of any Option or the
issuance of Stock to Participant, Participant agrees to the following:

 

                (a)           In the event the Company advises Participant that
it plans an underwritten public offering of its Common Stock in compliance with
the Securities Act of 1933, as amended, and the underwriter(s) seek to impose
restrictions under which certain shareholders may not sell or contract to sell
or grant any option to buy or otherwise dispose of part or all of their stock
purchase rights of the Common Stock underlying Awards, Participant will not, for
a period not to exceed 180 days from the prospectus, sell or contract to sell or
grant an option to buy or otherwise dispose of any Option granted to Participant
pursuant to the Plan or any of the underlying shares of Common Stock without the
prior written consent of the underwriter(s) or its representative(s).

 

                (b)           In the event the Company makes any public offering
of its securities and determines in its sole discretion that it is necessary to
reduce the number of issued but unexercised stock purchase rights so as to
comply with any state’s securities or Blue Sky law limitations with respect
thereto, the Board of Directors of the Company shall have the right (i) to
accelerate the exercisability of any Option or Stock Appreciation Right and the
date on which such Option or Stock Appreciation Right must be exercised,
provided that the Company gives Participant prior written notice of such
acceleration, and (ii) to cancel any Options, Stock Appreciation Rights or
portions thereof which Participant does not exercise prior to or
contemporaneously with such public offering.

 

                (c)           In the event of a transaction (as defined in
Section 13 of the Plan), Participant will comply with Rule 145 of the Securities
Act of 1933 and any other restrictions imposed under other applicable legal or
accounting principles if Participant is an “affiliate” (as defined in such
applicable legal and accounting principles) at the time of the transaction, and
Participant will execute any documents necessary to ensure compliance with such
rules.

 

                The Company reserves the right to place a legend on any stock
certificate issued in connection with an Award pursuant to the Plan to assure
compliance with this Section 14.

 

SECTION 15.

AMENDMENT OF THE PLAN

 

                The Board may from time to time, insofar as permitted by law,
suspend or discontinue the Plan or revise or amend it in any respect; provided,
however, that no such revision or amendment, except as is authorized in
Section 13, shall impair the terms and conditions of any Award which is
outstanding on the date of such revision or

 

10

--------------------------------------------------------------------------------


 

amendment to the material detriment of the Participant without the consent of
the Participant.  Notwithstanding the foregoing, no such revision or amendment
shall (i) increase the number of shares subject to the Plan except as provided
in Section 13 hereof, (ii) change the designation of the class of Participants
eligible to receive Awards, (iii) decrease the price at which Options may be
granted, or (iv) materially increase the benefits accruing to Participants under
the Plan without the approval of the shareholders of the Company if such
approval is required for compliance with the requirements of any applicable law
or regulation.  Furthermore, the Plan may not, without the approval of the
shareholders, be amended in any manner that will cause incentive stock options
to fail to meet the requirements of Section 422 of the Internal Revenue Code.

 

SECTION 16.

NO OBLIGATION TO EXERCISE OPTION

 

                The granting of an Option or Stock Appreciation Right shall
impose no obligation upon the Participant to exercise such Option or Stock
Appreciation Right.  Further, the granting of an Award hereunder shall not
impose upon the Company or any Affiliate any obligation to retain the
Participant in its employ for any period.

 

11

--------------------------------------------------------------------------------